Cobb, J.
1. It is not error to allow a witness to deliver his testimony in narrative form, without the aid of questions from counsel, when counsel so request, provided the witness is not permitted to state anything which is inadmissible as evidence. This practice is rather to be commended than condemned.
2. The evidence, although circumstantial, and not entirely satisfactory, was sufficient to warrant the verdict, and the discretion of the judge, exercised in overruling the certiorari, will not be controlled.
Argued May 15,
Decided June 13, 1905.
Certiorari. Before Judge Holden. Hancock superior court. March 31, 1905.
B. H. Lewis, for plaintiff in error.
D. W. Meadow, solicitor-general, contra.
3. There was no error requiring a reversal of the judgment.

Judgment affirmed.


All the Justices concur, except Simmons, O. J., absent.